El Juez Asociado Sb. Aldbey
emitió la opinión del tribunal.
Angel Santiago Vélez presentó demanda de divorcio en el Tribunal de Distrito de Mayagüez contra su esposa María Onocífera Cabán, quien solicitó y obtuvo que el pleito fuera trasladado al Tribunal de Distrito de Aguaclilla, donde se celebró el juicio y se dictó sentencia declarando sin lugar la demanda y de ella apeló el demandante.
El primer motivo qué alega el apelante como fundamento para que revoquemos la sentencia apelada es que'el Juez de Distrito de Mayagüez cometió error al decretar el traslado del pleito al Tribunal de Distrito de Aguaclilla; pero noso-tros no podemos considerar tal cuestión en este recurso de apelación contra la sentencia, porque el artículo 305 del Có-digo de Enjuiciamiento Civil expresamente prohibe que en una apelación contra la sentencia se revisen resoluciones o providencias contra las cuales pudo haberse interpuesto re-curso de apelación, y la orden decretando el traslado era ape-lable de acuerdo con el artículo 295, numeró 3°., del mismo código.
Como segundo motivo para la revocación s.e alega que el tribunal inferior cometió error al negar la petición del ape-lante de que se eliminaran ciertos particulares • de la contes-*511tación. de la demandada y la materia nueva de defensa que adujo en oposición a la demanda.
Si bien la demanda alega dos causas para el divorcio y la petición de eliminación abarcaba la contestación a esas dos causas, sin embargo, como el apelante limitó en el juicio su demanda a la causa de abandono por parte de su esposa y renunció expresamente la otra causa, debemos considerar únicamente si bubo el error que se alega por no baber orde-nado él tribunal la eliminación de'la contestación en cuanto a la causa de abandono.
El apelante alega en su demanda respecto a esta causa de acción, que su esposa “sin causa ni motivo justificado al-guno, abandonó el bogar del demandante, en el pueblo de San Sebastián, P. R., el día 15 de ,marzo de 1913, habiéndose ne-gado esta demandada a volver al bogar conyugal a pesar de las gestiones hechas por el demandante en este sentido, y al abandonar la demandada al- demandante, abandonó asimismo a los cuatro hijos mayores procreados en dicho matrimonio, los que, como se ha alegado anteriormente, permanecen bajo la protección, y desde entonces, del demandante en este caso.”-Algo más, que no es necesario transcribir, contiene esa ale-gación, la que estando jurada, fué contestada por la deman-dada así: “Que niega absoluta y específicamente todo lo ex-puesto en la demanda como segunda causa de acción del de-mandante, pues es completamente incierto que la aquí deman-dada, sin causa ni motivo justificado alguno abandonara el hogar del demandante en el pueblo de'San Sebastián, P. R., el día 15 de marzo de 1913 . * * Esta alegación con-tinúa reproduciendo casi las mismas palabras de la alegación que contesta, aunque en forma negativa.
Tal como está redactado este particular de la contestación, no podemos convenir con el apelante en que contiene afirma-ciones y negaciones. Sólo contiene negaciones y las estima-mos suficientes porque específicamente van negando todos ios hechos en la forma en que el demandante los expone en apoyo de su causa de acción, de tal manera, que por virtud de esa *512negativa surge entre las partes la cuestión de hecho de si es cierto o nó que la demandada abandonó el bogar conyugal vo-luntariamente y que no quería regresar a él por su voluntad. Esa contestación cumple con el artículo 110, numero 2°., del Código de Enjuiciamiento Civil de ser específica en sus nega-ciones, y no bubo error al negar su eliminación. .
En cuanto a la materia nueva de defensa, alegada por la demandada, tampoco bubo error en no ordenar su elimi-nación, pues tenía por objeto poder demostrar que si el 15 de marzo de 1915 no regresó al domicilio conyugal fué por-que el demandante se lo,impidió con amenazas.
El último motivo que se alega para la revocación es que la sentencia es contraria a la prueba y que ésta fué apreciada con perjuicio por el tribunal. Respecto de este último ex-tremo, no encontramos en la transcripción nada que nos de-muestre tal prejuicio, el que parece que deduce el apelante del becbo de liaber dado la corte inferior crédito a los testi-gos de la demandada, porque no eran dignos de crédito, según su manera de ver las cosas.
Para poder decidir si la sentencia es contraria a la prueba liemos .examinado detenidamente la que se presentó en el tribunal inferior, que está reproducida en la transcripción de los autos, y hemos llegado a la conclusión de que fué contra-dictoria en el particular de si la esposa no regresó al bogar conyugal el día 15 de marzo de 1913 por su voluntad o debido a las amenazas de su esposo, conflicto que la corte resolvió en contra del apelante, sin que tengamos motivo para decidir de otra manera.
La sentencia, apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.